Title: To Thomas Jefferson from J.P.G. Muhlenberg, 14 October 1802
From: Muhlenberg, J.P.G.
To: Jefferson, Thomas


          
            Sir
            Philadelphia Octobr. 14th. 1802.
          
          I am this morning honor’d with your favor of the 10th. inst.—and take the earliest Opportunity to acknowledge it—& to assure The President, that I shall with great pleasure endeavour to obtain a birth for Mr. B. agreeably to his wishes—Men of such a Character, as Mr. B. is stated to bear, are rarely found, & deserve encouragement I could imediately put him into a place of $600. Pr. Ann. in which he would have leisure to attend to other business, until he can be better provided for, which I have reason to believe can be done with propriety during the Winter—
          I have the Honor to be with great Respect & sincere Attachment Your Most Obedt
          
            P. Muhlenberg
          
        